Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2006

USA v. Sanders
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1879




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Sanders" (2006). 2006 Decisions. Paper 874.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/874


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 05-1879
                                    ____________

                          UNITED STATES OF AMERICA

                                           v.

                                 DIJUAN SANDERS,

                                          Appellant
                                    ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 04-cr-00314-1)
                      District Judge: Honorable J. Curtis Joyner
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 16, 2006

           Before: FISHER, CHAGARES and REAVLEY,* Circuit Judges.

                               (Filed: June 20, 2006)
                                    ____________

                             OPINION OF THE COURT
                                  ____________




      *
        The Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth
Circuit, sitting by designation.
FISHER, Circuit Judge.

       On March 2, 2005, DiJuan Sanders was sentenced by the District Court to 183

months’ imprisonment after pleading guilty to charges stemming from his 2003 armed

robbery of a U-Haul store in Philadelphia. He has filed an appeal asking that we vacate

his sentence and remand for re-sentencing under United States v. Booker, 543 U.S. 220

(2005).

       Sanders does not explain the basis of his request for remand. Under United States

v. Davis, 407 F.3d 162 (3d Cir. 2005), we routinely remand cases in which defendants

were sentenced prior to the issuance of Booker, but the sentencing hearing in this case

took place nearly two months after January 12, 2005, the date Booker was issued. We

presume, therefore, that Sanders is assigning some error in the sentence rather than

seeking relief under Davis. His argument, in its entirety, is: “It seems that the sentencing

court was constrained to apply the Guidelines.” That sentence is followed by a quotation

from the sentencing hearing in which the District Court recites the Guidelines range.

Given that Booker requires district courts to calculate and consider the Guidelines range,

Booker, 543 U.S. at 264, the fact that the District Court did so here is not a basis for

remand. Nor does our examination of the record reveal any error.

       In United States v. Cooper, 437 F.3d 324 (2006), we held that district courts must

give meaningful consideration to the enumerated § 3553(a) factors, of which the

Guidelines range is but one. Id. at 329. District courts need not recite the factors from

the bench, so long as the record, viewed as a whole, makes this consideration clear. Id.

                                              2
Considering the factors means reasonably applying them to the circumstances of the

offense. Id.

       In this case, the District Court held a thorough sentencing hearing in which the

§ 3553 factors were sufficiently considered. The District Court considered the details of

the robbery, Sanders’ role in the robbery, the particular seriousness of armed robbery, and

Sanders’ substantial record of prior offenses. The District Court also heard testimony

from Sanders’ fiancée and from two victims of the robbery.

       Finally, defense counsel specifically referred to Booker during the hearing, and

there is no indication that the District Court was unaware of its discretion under Booker.

The bulk of Sanders’ sentence, 120 months for the firearms charge, is a statutory

minimum unaffected by Booker, and the remaining 63 months is within the Guidelines

range and is not unreasonable under Cooper.

       In sum, Sanders was sentenced under Booker, and while he does not allege that the

sentence is unreasonable or that the District Court failed adequately to consider any of the

factors enumerated in 18 U.S.C. § 3553, our review of the transcript confirms that the

District Court was aware of its discretion under Booker, that it adequately considered the

§ 3553 factors, and that the sentence imposed was reasonable. Accordingly, we will

affirm the judgment of the District Court.




                                             3